Citation Nr: 0031594	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  94-46 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability as secondary to service-connected traumatic 
arthritis, L4, from compression fracture with minor malunion.

2.  Entitlement to service connection for a thoracic spine 
disability as secondary to service-connected traumatic 
arthritis, L4, from compression fracture with minor malunion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1946 to January 1948 
and from September 1950 to September 1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

This case was previously before the Board in July 1996 and 
November 1998.


REMAND

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, _____ (2000) (to be codified 
at 38 U.S.C. § 5103A).  In particular, the Board notes the VA 
opinion in July 1999 which suggests that a contribution by 
the service-connected L4 compression fracture to the 
development of spinal problems.  Further medical opinion as 
to the likelihood that the service-connected disability is 
etiologically related to the veteran's current cervical or 
thoracic disorders, including by aggravation, is required.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When 
aggravation of a disease or injury is proximately due to, or 
is the result of, a service-connected condition, service 
connection may be granted, and the veteran shall be 
compensated for the degree of disability, and no more, over 
and above the degree of disability existing prior to the 
aggravation.

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  All pertinent VA and private medical 
records not already in the claims file 
should be made of record.

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
for the purposes of determining the 
nature and etiology of any thoracic and 
cervical spine disabilities that may be 
present.  The claims file must be made 
available to the examiner for review.  
After completing their examinations, the 
examiners should state whether it is at 
least as likely as not that the veteran's 
service-connected traumatic arthritis, 
L4, from compression fracture with minor 
malunion either causes or aggravates a 
current cervical or thoracic spine 
disorder.  If the examiners conclude that 
it is at least as likely as not that the 
service-connected low back disability 
aggravates a cervical and/or thoracic 
spine disability, the examiners should 
specify the extent of the aggravation 
over and above the extent of disability 
which would be present without the 
service-connected low back disability.  A 
complete rationale for all opinions 
expressed should be provided.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
	TRESA M. SCHLECHT	
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




- 4 -


